ON REHEARING

PER CURIAM:
James Thomas Webb appeals the district court’s order denying his motion for release pending appeal. We previously dismissed the appeal as moot. Webb has now filed a petition for panel rehearing. Upon review of the petition, we grant panel rehearing. On rehearing, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See United States v. Webb, No. 5:12-cr-00301-D-l (E.D.N.C. filed July 30, 2015; entered July 31, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.